Hill, C. J.
(After stating the foregoing facts.)
There can be no doubt that the direction of the verdict for the plaintiff for the amount of the notes, with interest, was proper. The facts alleged and proved by the defendant constituted no valid defense whatever. Indeed, we think the judge would not have committed error in sustaining the demurrer to the plea. The notes sued upon were negotiable instruments, payable at a future date; they were indorsed by the payee to the plaintiff; and the law will presume, without more, that the plaintiff took them before maturity and for value, and without notice of any defect or defense that could be made by the maker. Bothell v. Whitley, 3 Ga. App. 755 (60 S. E. 371); Sheffield v. Johnson County Bank, 2 Ga. App. 221 (58 S. E. 386); Walters v. Palmer, 110 Ga. 776 (36 S. E. 79); Parr v. Erickson, 115 Ga. 873 (42 S. E. 240); Civil Code, §3694. This presumption was not rebutted by any evidence introduced by the defendant. The only effect of the evidence in behalf of the defendant was to make this presumption of law conclusive proof against him. It is insisted by counsel for plaintiff in error that the instruments sued on were not negotiable instruments, because the consideration of each note was expressed on its face. The fact that the consideration of a promissory note, otherwise negotiable, is expressed on its face does not affect its negotiability, unless the consideration there expressed is a gambling, immoral, and illegal consideration. Howard v. Simpkins, 70 Ga. 322; Carey v. McDougald, 7 Ga. 84.
Counsel for the plaintiff in error again insists that the knowledge, by the purchaser of the notes, of the consideration thereof, as expressed on the face of the notes, was sufficient to put him on inquiry as to the consideration and the probability that it might fail. This position is not sound, and is not supported by any authority cited by counsel. It is perfectly well settled that the knowledge of *389the consideration of a negotiable promissory note, by the purchaser thereof for value before maturity, is not sufficient to charge him with notice of failure of consideration. Hudson v. Best, 104 Ga. 131 (30 S. E. 688) ; Morrison v. Hart, 122 Ga. 660 (50 S. E. 471); Bank of Commerce v. Barrett, 38 Ga. 126 (95 Am. D. 384). The only exception to this general rule is the one made in this State where notes are given for patent rights and the consideration is expressed in the body of the note; in which event the purchaser must inquire or take the risk. This exception is only, by virtue of the statutory provision. Parr v. Erickson, supra.
It is also insisted by counsel for the plaintiff in error, that the purchaser of these notes knew at the time of the purchase that the maker was a subtenant of the payee, and, as the payee was insolvent at that time, that the subtenant would be called upon to pay the rent to the owner; and that he was therefore by equity discharged from the payment of these rent notes. These facts were not shown by the evidence; but, conceding them to be true, they do not constitute any defense. The defendant gave his promissory notes, negotiable instruments, to the principal tenant. He took the risk, in doing so, that the principal tenant might fail to pay the rent to the landlord, and that these negotiable instruments might fall into the hands of innocent purchasers. Barlow v. Jones, 117 Ga. 412 (43 S. E. 690). /
We are clear, under the facts of this ease, most favorably considered for the plaintiff in error, that the defendant in error was a.n innocent holder of these negotiable promissory notes before maturity, and without notice of any defect or defense, and that the direction of the verdict for the full amount of the notes, with interest, was the inevitable legal result. Judgment affirmed.